Citation Nr: 1045344	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-29 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2004 to December 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 Regional Office (RO) in San Diego, 
California rating decision, which denied the claims on appeal.

In September 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Los Angeles, California RO.  
A transcript of that proceeding has been associated with the 
claims file.


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and 
negative evidence as to whether the Veteran has a current 
diagnosis of pes planus, as a result of her military service.

2.  The preponderance of the evidence is against finding that the 
Veteran has a right ankle disability during the period of her 
appeal that is etiologically related to a disease, injury, or 
event in service.

3.  On September 16, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from the 
Veteran, at a Travel Board hearing, that a withdrawal of the 
appeal of entitlement to service connection for arthritis was 
requested. 


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, her pes planus was 
incurred during his military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(2010).

2.  A bilateral ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2010).

3.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection for 
arthritis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fully favorable decision herein as to the issue 
of entitlement to service connection for bilateral pes planus, 
the Board finds that any deficiencies in notice were not 
prejudicial to the Veteran.  Similarly, as the Veteran has met 
the criteria for withdrawal of the substantive appeal for the 
issue of entitlement to service connection for arthritis, the 
Board finds that she was not prejudiced by any deficiencies in 
notice as to this issue.

With respect to the Veteran's claim for service connection for a 
bilateral ankle disorder, the Veteran's Administration (VA) has 
met all statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his possession that pertains to 
the claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in February 2006 satisfied many of the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  
The Veteran was advised that it was ultimately her responsibility 
to give VA any evidence pertaining to the claim.  The letter 
informed her that additional information or evidence was needed 
to support her claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or effective 
dates to be assigned are rendered moot, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  All records identified by the Veteran as 
relating to this claim have been obtained, to the extent 
possible.  Furthermore, the Veteran has at no time referenced 
outstanding records that she wanted VA to obtain or that she felt 
were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  In 
this case, the Board notes that the Veteran was provided a VA 
examination in March 2006.  The March 2006 examiner considered 
the Veteran's claims of hurting her left ankle in a fall down the 
stairs and subsequent twisting injuries to both ankles during her 
military service; however the examiner concluded that the Veteran 
had no current bilateral ankle disability and that her problems 
had resolved.  Furthermore, despite considering the Veteran's 
claims of ongoing bilateral ankle problems, the examiner did not 
find an ankle disorder at any time during the appellate time 
period to diagnose.  As will be discussed in greater detail 
below, the examiner's conclusions were based on consideration of 
the Veteran's reported history, her current symptoms, 
contemporaneous x-rays, and physical examination.  The Board, 
therefore, finds the March 2006 VA examination report to be 
thorough, complete, and sufficient upon which to base a decision 
with respect to the Veteran's claim for service connection.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  As 
such, the Board finds that the medical evidence of record is 
sufficient to adjudicate the Veteran's claim. 
 
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Withdrawal of Claim for Service Connection for Arthritis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the Veteran or by his or her authorized representative.  38 
C.F.R. § 20.204 (2010). 
 
The Board notes the July 2007 statement of the case (SOC) also 
included the issue of entitlement to service connection for 
arthritis.  The Veteran properly appealed this issue in her 
September 2007 substantive appeal.  However, the Veteran 
subsequently indicated during her September 2010 Travel Board 
hearing that she wished to withdraw her appeal of that issue.  In 
addition to her notification during the hearing that she wished 
to withdraw her appeal of this issue, which notification was 
reduced to writing in the hearing transcript noted above, the 
Veteran also provided a separate written notification of her 
desire to withdraw this issue.  Hence, there remain no 
allegations of errors of fact or law for appellate consideration 
regarding that claim.  Accordingly, the Board finds that the 
issue of entitlement to service connection for arthritis has been 
properly withdrawn by the Veteran and dismisses the claim. 
 
Service Connection for Bilateral Pes Planus and a Bilateral Ankle 
Disorder

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010).  That an 
injury or disease occurred in service is not enough; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d). 

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Given the Veteran's one year of service in Iraq in support of 
Operation Iraqi Freedom, the Board has considered the potential 
application of 38 U.S.C.A. § 1154(b) (West 2002).  However, the 
Veteran was not in receipt of any awards or decorations that 
would suggest that she participated, i.e., fired a weapon, in 
actual combat with the enemy.  Moreover, the Veteran's DD-214 
listed her primary specialty as financial management technician.  
Indeed, the Veteran has not argued that she was involved in 
combat operations during her service in Iraq.  As such, the Board 
concludes that application of 38 U.S.C.A. § 1154(b) is not 
warranted.

Bilateral Pes Planus

The Veteran contends that she developed flat feet while in 
military service and has experienced continuing problems with her 
flat feet from that time.  

The Veteran's service treatment records indicate no diagnosis or 
complaints of foot problems at the time of her activation in 
September 2004.  As such, the Veteran will be presumed to have 
entered service in sound condition.  38 U.S.C.A. §§ 1111 (West 
2002).  In May 2005, however, a treating professional diagnosed 
the Veteran with pes planus based on a flat arch and tenderness 
to palpation of the left foot.  At that time, the Veteran 
received a physical profile restricting her from PT and marching 
and permitting the wearing of soft shoes.  The treatment provider 
also referred the Veteran to podiatry.  While still on active 
duty, in November 2005 a VA treatment provider also diagnosed pes 
planus.  Just one month later, however, at separation from 
service in December 2005, the Veteran denied a history of foot 
problems and a medical examination found the Veteran's feet to be 
normal.

After service, there is potentially conflicting evidence as to 
whether the Veteran has a current diagnosis of pes planus.  In 
that regard, the Board notes that the Veteran was afforded a QTC 
examination by the VA in March 2006.  The Veteran reported having 
been diagnosed with flat feet in service and experiencing pain in 
her arches radiating up to her thighs.  The problem prevented her 
from running and wearing high heels.  The examiner noted that the 
Veteran was given implants and shoe inserts.  On examination, the 
Veteran had mildly flattened arches.  Contemporaneous x-rays 
showed no evidence of pes planus, but based on the physical 
examination and the Veteran's reported history the examiner 
diagnosed pes planus.  

Thereafter, an April 2004 private treatment record indicated a 
diagnostic impression of pes planus and metatalsalgia.  A 
September 2006 VA treatment record notes a decreased medial arch 
height bilaterally, but worse on the left.  The examiner 
diagnosed pes planus.  In October 2006 the Veteran again was 
diagnosed with pes planus and provided with orthotics for the 
problem.  In June 2007, the Veteran was diagnosed with plantar 
fasciitis and a July 2008 treatment record also notes pes planus.

Thus, there are multiple post-service diagnoses of pes planus.  
As to whether the Veteran's current disorder relates to service, 
the Board has considered the relevant lay and medical evidence of 
record, and finds the evidence to be in equipoise.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
 
On the one hand, certain evidence of record indicates that the 
Veteran did not incur her current pes planus during service.  The 
Veteran's December 2005 separation report of medical examination 
is negative for a foot disorder and in a contemporaneous report 
of medical history the Veteran denied a history of foot problems.  
In addition, at the time of the Veteran's post-deployment medical 
examination in November 2005 she indicated that she was in very 
good health and that her condition had not significantly changed 
or worsened since the time of her deployment.  In addition, as 
noted the March 2006 x-rays showed no evidence of pes planus.

On the other hand, significant evidence of record favors the 
Veteran's claim to nexus between the pes planus diagnosis in 
service and the current diagnosis of pes planus.  The Veteran was 
diagnosed with pes planus in May and November 2005 in-service and 
in March 2006 post-service.  While the separation examination and 
March 2006 x-rays were normal, these findings seem at odds with 
the near contemporaneous or wholly contemporaneous diagnoses of 
pes planus in November 2005 and by the March 2006 QTC examiner.  

Moreover, the Veteran has reported ongoing problems with her feet 
beginning in and continuing from service.  In this regard, the 
Board acknowledges that the Veteran is competent to give evidence 
about what she experienced; for example, she is competent to 
discuss the existence of foot pain and tightness.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).   Indeed, the Board 
acknowledges that the Veteran may be capable of diagnosing 
physically observable non-complex disorders, such as pes planus.  
See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person 
competent to testify to pain and visible flatness of his feet).  
When a disorder may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 
 
Thus, the Veteran's assertions regarding her in-service and post-
service symptoms are of probative value.  Given the Veteran's in-
service diagnoses of pes planus (including one month prior to 
discharge), her diagnosis of pes planus several months after 
discharge from service, and her reports of continuous feet pain 
and low arches from service, the Board concludes that the 
evidence is at least in relative equipoise as to whether her 
current bilateral pes planus is related to the Veteran's military 
service.  When the totality of the evidence supports the 
Veteran's claims or is in relative equipoise, the Veteran 
prevails on his or her claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Therefore, having resolved reasonable doubt in 
favor of the Veteran, the Board concludes service connection is 
warranted for bilateral pes planus.

Bilateral Ankle Disorder

The Veteran also contends that she injured her left ankle going 
down a flight of stairs in October 2004 prior to her deployment 
to Iraq.  Thereafter, the Veteran contends she suffered multiple 
twisting injuries to her bilateral ankles due to the uneven 
surfaces in Iraq and ongoing weakness.  

The Veteran's service treatment records indicate an in-service 
left ankle injury in October 2004 after slipping on some steps.  
The Veteran suffered a Grade II eversion sprain.  That same month 
the Veteran also experienced a right ankle sprain that was 
determined to be in the line of duty.  The records indicate that 
the Veteran was walking on uneven ground and suffered from an 
inversion injury that resulted in a strain.  In December 2004, 
the Veteran was treated for her October 2004 left ankle sprain.  
The Veteran reported aching pain, but the examiner noted that the 
ankle sprain was resolving.  In February 2005, the Veteran was 
diagnosed with a right ankle sprain following a twisting injury 
while walking.  In November 2005 the Veteran denied any current 
swollen, stiff, or painful joints.  In addition, the Veteran 
reported that her health had stayed about the same or got better 
during her deployment.  In December 2005, at the time of her 
separation examination she denied any history of impaired use of 
her legs or feet and the medical examination found normal lower 
extremities.

After service, in March 2006, the Veteran was afforded a VA 
examination.  At that time, the Veteran reported that she had 
hurt her ankle in 2004 when she fell down some stairs and that 
since that time one or other of her ankles had been twisting 
under her causing pain.  On examination, the ankles appeared 
normal, without heat, redness, swelling, effusion, drainage, or 
abnormal movement.  The Veteran had normal range of movement 
bilaterally without pain and motion was not limited by pain, 
fatigue, weakness, lack of endurance, or incoordination on 
repetition.  Contemporaneous x-rays showed no significant 
findings.  Based on the foregoing, the examiner concluded that 
the Veteran did not have a current disability of either 


ankle and, despite considering the Veteran's reports of ongoing 
bilateral ankle problems from service, did not note or otherwise 
indicate a chronic ankle disability at any time during the 
appellate period.

In September 2006, the Veteran reported her 2004 left ankle 
sprain and subsequent bilateral ankle problems.  On examination, 
the Veteran had increased lateral ankle inversion bilaterally, 
but no ankle disability was noted or diagnosed.  The treatment 
provider recommended motion control shoes.  Subsequent treatment 
records indicate problems with left ankle pain and weakness.  In 
October 2007, however, the Veteran was noted to have no 
difficulty ambulating.

In order to warrant service connection, the threshold requirement 
is competent medical evidence of the existence of the claimed 
disability at some point during a veteran's appeal.  See McClain 
v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim...even though the 
disability resolves prior to the Secretary's adjudication of the 
claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes 
the Veteran's sincere belief in her claim and description of her 
symptoms, the most competent medical evidence of record does not 
show that the Veteran has a current disability to either ankle 
related to her military service during any period of her appeal.  
Indeed, as noted above and discussed below, the record reflects 
that the March 2006 QTC examiner found no ankle disability at any 
point during the Veteran's appeal, despite considering the 
Veteran's assertions of ongoing bilateral ankle problems, but 
instead concluded that the Veteran's ankle condition had 
resolved.  

In this regard, the Board affords significant probative weight to 
the finding of the QTC examiner during the March 2006 
examination.  The examiner considered the Veteran's report of 
bilateral ankle problems beginning after a left ankle sprain in



2004.  However, based on physical examination and contemporaneous 
x-rays the examiner concluded that there was no current ankle 
disability to diagnose and that the Veteran's ankle condition had 
resolved.  The examiner specifically discussed the Veteran's 
reported in-service bilateral ankle problems, but found that the 
Veteran did not have any current residuals of that injury based 
on physical examination and diagnostic x-rays.  The examiner's 
conclusions are supported by the medical evidence of record.  As 
noted above, the Veteran denied any current swollen, stiff, or 
painful joints in November 2005 and at the time of her separation 
examination, in December 2005, she denied any history of impaired 
use of her legs or feet and the medical examination found normal 
lower extremities.  Moreover, despite the Veteran's complaints of 
and treatment for bilateral ankle problems after service there is 
no indication that any medical professional has diagnosed a 
chronic ankle disorder based on either the Veteran's complaints 
or examination.

The Board has also considered the Veteran's claim that she has a 
bilateral ankle disability caused or aggravated by her military 
service.  As discussed above, the Veteran is competent to report 
physical symptoms and other evidence of symptomatology, such as 
pain, weakness, and instability, and her testimony in that regard 
is entitled to some probative weight.  Moreover, the Veteran is 
competent as a layperson to diagnose simple conditions like a 
sprained ankle and to report other signs and symptoms associated 
therewith.  The Veteran is not competent, however, to diagnose a 
chronic bilateral ankle disability based on intermittent acute 
bilateral ankle sprains.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  As such, the Board affords 
significantly greater probative weight to the March 2006 
examiner's opinion that the Veteran does not have a current, 
chronic ankle disability related to the 2004 left ankle injury or 
subsequent bilateral ankle problems.  Based on the evidence of 
record, the examiner concluded that the Veteran's bilateral ankle 
sprains had resolved and that no current chronic ankle disability 
existed.  Significantly, the March 2006 examiner's conclusions 
clearly contemplated the Veteran's reported ongoing bilateral 
ankle problems from service and, moreover, the most probative 
evidence of record fails to 

indicate a chronic ankle disability at any time during the 
appellate period.  No other medical professional has otherwise 
diagnosed an ankle disability since the Veteran's separation from 
service.  Given the lack of competent evidence suggesting that 
she has a chronic ankle disability, the Board finds that the 
preponderance of the evidence is against granting service 
connection.

In addition, the Board recognizes that the Veteran does 
experience pain, weakness, and instability in the bilateral 
ankles; however, the Board notes that symptoms such as these do 
not in and of themselves constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted).  As noted, both physical examination and x-rays were 
negative for underlying pathology.

As there is no credible medical evidence of a bilateral ankle 
disability at any point during the period on appeal and no 
indication that the Veteran is competent to render an opinion 
diagnosing a chronic bilateral ankle disability or otherwise 
linking her current conditions to service, the Board concludes 
that the preponderance of the evidence is against granting 
service connection.  As noted, the March 2006 examiner considered 
the Veteran's reported ongoing bilateral ankle problems, but did 
not find a chronic ankle disorder to diagnose for any period on 
appeal, and there is no indication that any other medical 
professional has otherwise diagnosed a chronic ankle disorder 
during the appellate time period.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule does 
not apply, and the claim for service connection must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); see generally 
Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).




ORDER

The appeal regarding the claim of entitlement to service 
connection for arthritis is dismissed.

Entitlement to service connection for bilateral pes planus is 
granted.

Entitlement to service connection for a bilateral ankle disorder 
is denied.





____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


